Title: To Thomas Jefferson from Josef Ignacio de Viar and Josef de Jaudenes, 26 June 1792
From: Viar, José (Joseph) Ignacio de,Jaudenes, Joseph de
To: Jefferson, Thomas




Mui señor nuestro
Philadelphia 26. de Junio de 1792.

Por las copias del Memorial presentadas al Governador de San Agustin de la Florida, Carta que este escriviò al del Estado de Georgia, y su Respuesta, que tuvimos la honrra de pasar à manos de V.S. con la presente se hallarà V.S. enterado del Robo de Cinco Esclavos pertenecientes à Juan Blackwood (Vasallo Español en aquella provincia) que cometieron Thomas Harrison, David Rees y Guillermo Erwin vezinos del Estado de Georgia, y las diligencias practicadas por el Govierno de San Agustin.
La demora que se està experimentando en la restitucion de los precitados Esclavos, y el haverse pasado mas de Seis meses sin recivirse aviso alguno en aquel Govierno de San Agustin, a pesar de lo que prometiò el Governador de Georgia, juntamente con la suma falta, que hacen los Esclavos al Memorialista Dueño de ellos, nos induce a participarlo a V.S. para que con su acostumbrada actividad, y notoria buena disposicion, se sirba tomar aquellos pasos que V.S. juzgase conducentes, y produzcan la deseada Restitucion, Reparacion prudente de los perjuicios causados y el Castigo, que prescriven las Leyes à los Delinquentes.

No dudamos que se efectarà todo asi como que ès el medio, no solo de precaver semejantes atentados en lo venidero, sino de consolidar la mexor harmonia, buena correspondencia, à cuia conservacion se hallan tan bien dispuestas dos Naciones.
Dios guarde à V.S. los muchos años que deseamos. BIMo. de V.S. Sus mas atentos, y obedientes Servidores

Josef Ignacio de Viar
Josef de Jaudenes



editors’ translation

Our very dear Sir
Philadelphia 26 June 1792

By the copies of the petition presented to the Governor of San Agustin de la Florida, a letter which he wrote to the Governor of the State of Georgia, and its answer, which we had the honour of sending to you, you will with this communication, be informed of the robbery of five slaves belonging to John Blackwood (a Spanish subject in that Province) committed by Thomas Harrison, David Rees, and William Erwin, inhabitants of the State of Georgia, and also of the measures taken by the Government of San Agustin.
The delay being experienced in the restitution of the aforesaid slaves and the passage of more than six months without any information being received by the Government of San Agustin, notwithstanding what the Governor of Georgia had promised, together with the great need for the slaves felt by the petitioner, their owner, obliges us to communicate these things to you so that with your customary dispatch and well known good intentions those measures may be taken which you shall judge appropriate, and that achieve the desired restitution, a reasonable compensation for the damages caused, and the punishment the laws prescribe for offenders.
We have no doubt that all this will be done, since it is the means not only of preventing in the future similar attempts, but likewise of consolidating the harmony and good relations, to the preservation of which our two nations are so much disposed. May God preserve you for the many years we desire for you. Your most attentive and obedient servants who kiss your hand.

Josef Ignacio de Viar
Josef de Jaudenes


